Citation Nr: 0113013	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-24 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for left 
orchiectomy, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left great toe disability.



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the veteran's claims for an 
increased evaluation for a left orchiectomy and to reopen the 
claim of entitlement to service connection for a left great 
toe disability were denied.

The veteran requested a hearing at the VA Central Office in 
Washington, DC in February 2001; however, this request was 
withdrawn later that same month. 

The Board also notes that in his claim for an increased 
evaluation for the service-connected left orchiectomy dated 
in August 1999, the veteran stated that he was still 
experiencing pain and the VA examination report dated in 
October 1999 indicates that he complained of a painful scar.  
Since this issue has not been developed for appellate review, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation for a left orchiectomy has been obtained by the 
RO.

2.  The veteran's service-connected left orchiectomy is not 
accompanied by the loss or nonfunctioning of the right 
testis.






CONCLUSION OF LAW

The criteria for an increased evaluation for a left 
orchiectomy have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, 3.951, 4.1, 4.7, 4.115, 
Diagnostic Code 7524 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim and eliminates the requirement 
that a claim be well-grounded.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim, in both the 
November 1999 rating action and the December 1999 statement 
of the case.  The veteran was also afforded appropriate VA 
examinations, his private and VA medical records are 
associated with the file.  There is no indication that there 
are records outstanding that are pertinent to this appeal. 

The veteran contends that the RO erred by failing to increase 
the evaluation for his service-connected left orchiectomy.

Service medical records show that he had numerous complaints 
of pain in the left testicle and that he eventually underwent 
a left orchiectomy.

The RO granted service connection for the left orchiectomy in 
March 1981 based on service medical records reflecting 
aggravation of preexisting left orchitis resulting in a left 
orchiectomy.  A 10 percent rating was assigned.

In August 1999 the veteran submitted a claim for an increased 
evaluation for his service-connected left orchiectomy and 
indicated that he had some pain associated with the disorder. 

The veteran underwent a VA examination in October 1999.  His 
only complaint was occasional tenderness at the scar.  The 
report indicates that the orchiectomy did not affect his 
usual occupational or daily activities.  There was no trauma 
or surgery that affected his right testis and there were no 
local or systemic diseases that affected his sexual function.  
He indicated that erection was possible at times and had that 
he had intercourse with ejaculation, but it was difficult to 
obtain.  Examination of the penis, testicle, epididymis and 
spermatic cord revealed a descended right testis with normal 
epididymis, spermatic cord and prostate. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating the veteran's request for an increased 
evaluation, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in VA's Schedule of ratings.

The history of the veteran's left orchiectomy has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to an 
evaluation higher than 10 percent.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

The veteran was notified in the November 1999 rating decision 
that the criteria under which the veteran's current 10 
percent evaluation was assigned is no longer in effect and 
that under the new criteria a higher evaluation, which is 30 
percent, is warranted when there is a loss of both testis.  
The statement of the case notified the veteran of the 
relevant laws and regulations, and provided the precise 
language of current criteria for the diagnostic code under 
which his disability is evaluated.  As a result, the veteran 
has been fully informed of what additional evidence and 
information is required with regard to his claim; therefore, 
the Board concludes that no outstanding duty exists.

Thus, having fully satisfied the statutory requirements in 
the Veteran's Claims Assistance Act of 2000 through the 
action undertaken by the RO, the Board may proceed with 
adjudicating the matter before it.

The veteran's service-connected left orchiectomy is currently 
assigned a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7524 (2000), testis, removal.  It 
is important to note that at the time he was granted service 
connection in March 1981, a 10 percent evaluation was 
warranted for the removal of one testis, other than 
undescended or congenitally undeveloped.  Prior to the 
veteran filing a claim for an increased evaluation in August 
1999 there was a change in the criteria for Diagnostic Code 
7524, which is still in effect today.  Under the current 
criteria a non-compensable evaluation is warranted for the 
removal of one testis and a 30 percent evaluation is 
warranted for the removal of both testis.  The criteria also 
notes that in cases of the removal of one testis as the 
result of a service incurred injury or disease, other than 
undescended or congenitally underdeveloped testis, with the 
absence or nonfunctioning of the other testis is unrelated to 
service, an evaluation of 30 percent will be assigned for the 
service-connected testicular loss.  Testis, undescended, or 
congenitally underdeveloped is not a ratable disability.  
38 C.F.R. § 4.115b, Diagnostic Code 7524.  Since a 
readjustment of the Schedule for Rating Disabilities is not 
grounds for reduction of a disability rating in effect on the 
date of the readjustment unless medical evidence establishes 
that the disability to be evaluated has actually improved, 
the veteran's evaluation cannot be reduced since his 
disability has not improved.  See 38 C.F.R. § 4.951(a).

It is clear from the VA examination report that the veteran's 
remaining right testis is still viable.  The examiner noted 
that examination of the penis, testicle, epididymis and 
spermatic cord revealed a descended right testis with normal 
epididymis, spermatic cord and prostate.  The veteran 
indicated difficulty, at times, with obtaining an erection; 
however, he still had intercourse and ejaculated.  In spite 
of the occasional difficulties he may have, his right testis 
still functions, thereby not warranting a higher evaluation.

In sum, since the evidence shows that the veteran's remaining 
right testicle was neither removed nor was it nonfunctioning, 
an increased evaluation is not warranted.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for a left 
orchiectomy, currently evaluated as 10 percent disabling, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 1991). 


ORDER

Entitlement to an increased evaluation for a left orchiectomy 
is denied.


REMAND

The veteran contends that RO erred by not reopening the claim 
of entitlement to service connection for a left great toe 
disability.

As previously noted, VA's duty to assist the veteran in 
developing all facts pertinent to a claim for benefits has 
recently changed and that change affects VA's duty to assist 
the veteran in obtaining records.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In August 1999 the veteran submitted records from 
the Greenville VA Medical Center (VAMC) dated in April and 
July 1999.  The July 1999 report indicates that the EMG 
studies that had been requested were completed and that a 
final report would not be made until the veteran was seen by 
a neurologist.  The results from the EMG have not been 
associated with the claims file, and although the RO was put 
on notice of their existence no attempt was made to obtain 
those records or any other relevant records from the 
Greenville VAMC.  Since VAMC records are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, they are deemed to be constructively part 
of the record on appeal and must be obtained.  Dunn v. West, 
11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his left great toe disability since 
service.  After securing the necessary 
releases, the RO should request copies of 
any treatment records for a left great 
toe disability that have not been 
previously obtained.  These records 
should specifically include records of 
treatment from the Greenville VAMC.  Any 
such records obtained should be 
associated with the claims file.  If the 
RO is unable to obtain all relevant 
records, the appellant should be notified 
of the records VA is unable to obtain, 
the efforts taken by the Secretary to 
obtain those records and any further 
action to be taken by VA with respect to 
the claim. 

2.  Next, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow a 
reasonable amount of time for a response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



